IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31465
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES R. RESPERT,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CR-17-2-F
                        - - - - - - - - - -
                         February 15, 2002
Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     James R. Respert appeals from his jury-verdict convictions

for conspiracy to possess with intent to distribute approximately

two kilograms of cocaine hydrochloride, aiding and abetting the

attempted possession of approximately two kilograms of cocaine

hydrochloride, and carrying and possession of a firearm in

relation to a drug-trafficking crime.   Respert argues that: (1)

the district court erroneously admitted hearsay testimony from a

coconspirator without establishing the existence of a conspiracy;

(2) the evidence produced at trial was insufficient to support



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31465
                                -2-

the jury’s verdict as to each of his convictions; and (3) the

district court erred by denying his motion for mistrial.

     As Respert failed to move the district court for the

requisite showing to permit the admission of a coconspirator’s

hearsay testimony, this issue is reviewed only for plain error.

See United States v. Miller, 799 F.2d 985, 989 (5th Cir. 1986).

Examination of the evidence produced at trial relevant to this

issue indicate that there was no error, plain or otherwise.

     A thorough review of the evidence produced at trial

indicates that a rational jury could have found that the

requisite elements for each of the charged offenses had been

proved beyond a reasonable doubt.    See United States v. Medina,

161 F.3d 867, 872 (5th Cir. 1998).

     As Respert failed to object to the bases for his motion

for mistrial, we review this issue only for plain error.       See

United States v. Caucci, 635 F.2d 441, 448 (5th Cir. 1981).

The evidence challenged by Respert as extrinsic was properly

construed to be intrinsic evidence that established background

information for the charged offense.    See United States v.

Miranda, 248 F.3d 434, 440 (5th Cir.), cert. denied, 122 S. Ct.
410 (2001).   Furthermore, the alleged prejudicial evidence did

not have a substantial impact on the jury’s verdict, when viewed

in light of the entire record.   See United States v. Paul, 142
F.3d 836, 844 (5th Cir. 1998).   Accordingly, the district court

did not plainly err by denying Respert’s motion for mistrial.

     AFFIRMED.